DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
The Applicant’s amendment filed on November 4, 2021 was received.  Claim 12 was canceled.  Claims 1, 13 and 15 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 19, 2021.

Drawings
The drawings were received on November 4, 2021.  These drawings are acceptable.

Claim Interpretation
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for spraying the liquid product
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of a sprayer 290 (pg. 13, lines 29-32), and equivalents thereof.

Claim Rejections - 35 USC § 112
The claim rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph on claim 15 is withdrawn because the claim has been amended.
Claims 3-4, 8-9, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 3-4, 8-9 and 15, the limitations following the phrase of “said at least one supply channel” is unclear.  Claim 1 recites at least two control fluid supply channels, where it is unclear if the limitation in claim 3 will apply to one or at least two of the control fluid supply channels.  For purposes of compact prosecution, the limitation will be interpreted as the at least two control fluid supply channels or the at least two fluid supply channels.
Claim 8 recites “a plurality of the at least one control fluid supply accommodated in the wall of the valve body” is unclear.  Claim 1 recites “at least two control fluid supply channels formed in a side wall of the valve body”, where it is unclear if the recitation in claim 8 is intended to be different than that of claim 1.  For purposes of compact prosecution, the limitation will be interpreted as at least three or more control fluid supply channels formed in a side wall of the valve body. 

In regards to claim 13, the phrase of “a connector” is unclear.  Claim 1 recites “a control fluid supply connector” where it is unclear if the connector in claim 13 is intended to be different than that of claim 1.  For purposes of compact prosecution, the limitation will be interpreted as the control fluid supply connector.
In regards to claim 15, it is not clear how the enabling through 3D printing provides structural limitation of the apparatus.  The recitation is directed to a method of making the device.  A single claim which claims both an apparatus and the method steps is indefinite under 35 U.S.C. 112, second paragraph.  See MPEP2173.05(p)-II

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Price et al. on claims 1, 3-9 and 12-14 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Carsten et al. and Link et al. on claims 1, 3-5, 8-9 and 12-14 are withdrawn because independent claim 1 has been amended. 

Allowable Subject Matter
Claims 1, 5-7 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: in regards to claim 1, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of at least two control fluid supply channels formed in a side wall of the valve body and whose at least one longitudinal portion extends along part of the housing from the supply a number of the at least two supply channels is arranged dependent upon dynamic balancing of the piston, in combination with the other limitations set forth in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717